DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office action is in reference to the Amendments/Response, filed on 2/16/2022.  Claims 1-10 are now pending.  
3.	In view of the Response and further consideration, the previous rejection of claims 1 and 5 under 35 U.S.C. 112(b)  and objection of claims 1-10 are withdrawn.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.	Claims 1, 3, 4, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US Patent 7,157,521).
	Wang et al. disclose a gel composition that is the combination of or reaction product of ingredients comprising: a thermoplastic elastomer copolymer such as hydrogenated styrene-butadiene-styrene block copolymer (SEBS), hydrogenated styrene-butadiene block copolymer (SEB), or hydrogenated styrene-isoprene-styrene block copolymer (SEPS); about 1 to about 100 parts by weight of a functionalized polyolefin per 100 parts by weight of said thermoplastic elastomer copolymer; about 1 to about 1,000 parts by weight of an extender such as paraffinic oil per 100 parts by weight of said thermoplastic elastomer; and about 5 to about 100 parts by weight of a fatty acid 
The limitations of claim 3 can be found in Wang et al. at claim 1, where it discloses the SEBS.
The limitations of claim 4 can be found in Wang et al. at col. 7, line 5, where it discloses the injection molding.
The limitations of claim 6 can be found in Wang et al. at col. 4, line 54, where it discloses the paraffinic oil.
The limitations of claim 7 can be found in Wang et al. at col. 5, line 43 and Example 3 in Table I, where it discloses the stearic acid and peel load of 0.69 N/(2.54 cm) (equals 27.2 N/m).  
The limitations of claim 9 can be found in Wang et al. at col. 5, line 43, where it discloses the stearic acid and this would possess the claimed drop melt point since it is the same compound as claimed.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and 

7.	Claims 5 and 10 are rejected under 35 U.S.C. 103(a) as obvious over Wang et al. (US Patent 7,157,521) in view of Chen (US Patent 5,760,117).
The disclosure of Wang is adequately set forth in paragraph 5 and is incorporated herein by reference.
However, Wang is silent on the specific article and specific tack reducing component.
Chen discloses a composition comprising: a non-adhearing gel formed from (a) 100 parts by weight of one or more high viscosity block copolymer such as poly(styrene-ethylene-butylene-styrene); (b) from about 300 to about 1,600 parts by weight of a plasticizing oil such as white mineral oils; (c) a selected amount of one or more fatty acids or metal stearates or a mixture thereof in combination with; (d) a selected amount of one or more waxes or fatty amides (such as erucamide) or a mixture thereof, wherein the composition can be molded into articles such as foam (claims 1 and 2, col. 3, line 28, col. 6, line 3, col. 7, line 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this Chen’s erucamide and made into a foam with the composition of Wang to provide gelatinous articles.
Allowable Subject Matter
8.	Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or 

Response to Arguments

9.	Applicants’ arguments filed on 2/16/2022 have been fully considered and are not persuasive.  
	Applicant’s argument has been addressed in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/HUI H CHIN/Primary Examiner, Art Unit 1762